Case 19-03017-KRH             Doc 27      Filed 10/15/19 Entered 10/15/19 13:47:40                     Desc Main
                                         Document      Page 1 of 10


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


In re:            JOSHUA B. ROMANO,                                    Case No. 18-35464-KRH
                                                                       Chapter 7
                  Debtor.
________________________________

MELISSA K. BASS,

                           Plaintiff,

v.                                                                     Adv. Pro. No. 19-03017-KRH

JOSHUA B. ROMANO,

                  Defendant.
_________________________________


                                        MEMORANDUM OPINION

         On September 19, 2019 (the “Trial Date”), the Court conducted a trial (the “Trial”) on the

complaint (the “Complaint”) of Melissa K. Bass (the “Plaintiff”) for a determination whether the

debt owed to her by the debtor, Joshua B. Romano (the “Debtor”), is not dischargeable under

section 523(a)(2)(A) of title 11 of the United States Code (the “Bankruptcy Code”). At the

conclusion of the trial, the Court took the matter under advisement.

         This Memorandum Opinion sets forth the Court’s findings of fact and conclusions of law

in accordance with Rule 7052 of the Federal Rules of Bankruptcy Procedure. 1 The Court has

subject matter jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157(a) and

1334 and the General Order of Reference from the United States District Court for the Eastern



1
     Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings
     of fact when appropriate. See Fed. R. Bankr. P. 7052.
Case 19-03017-KRH        Doc 27    Filed 10/15/19 Entered 10/15/19 13:47:40            Desc Main
                                  Document      Page 2 of 10


District of Virginia dated August 15, 1984.        This is a core proceeding under 28 U.S.C.

§§ 157(b)(2)(A), (I), and (O), in which final orders or judgments may be entered by a bankruptcy

judge. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1409(a).

       On October 8, 2016, the Plaintiff entered into a contract (the “Purchase Agreement”) to

acquire a residence located at 3122 Edgewood Avenue, Richmond, Virginia 23222 (the

“Property”) from CNJ Ventures LLC (“CNJ”), an entity solely owned by the Debtor. Pl.’s Ex. 4.

The Purchase Agreement contemplated that CNJ would perform various renovations and repairs

to the Property prior to an anticipated closing date in January 2017. Id. Closing was delayed as

work on the Property ensued. In the meantime, Plaintiff sold her existing home and obtained

temporary housing until the renovations and repairs could be finished. In April 2017, Plaintiff

had a home inspection performed on the Property. Pl.’s Ex. 5. The inspection revealed a

number of deficiencies that still needed to be addressed by CNJ. But Plaintiff was anxious to

occupy her new home. Although not all of the repairs and renovations had been completed to

Plaintiff’s satisfaction, she nevertheless agreed to close on the purchase of the Property, based

upon the Debtor’s assurances that he would correct the outstanding issues after closing. Compl.

¶¶ 7-9. Plaintiff did not request that any portion of the purchase price be escrowed to pay for the

promised repairs.

       Following closing on May 5, 2017, Plaintiff provided the Debtor with a list of the items

that needed to be completed or repaired. Pl.’s Ex. 5. The Debtor attended to certain of the issues

on the list over the course of the next few months, but he did not correct all of the noted

deficiencies to Plaintiff’s satisfaction. Work on the Property ceased entirely near year end when

the Debtor ran out of funds. Plaintiff thereupon obtained estimates of the cost to complete the

outstanding items. See, e.g., Pl.’s Ex. 12, 13A, 13D, 14, 15 B-E, 16, 17, 18, 19, 20. As of the



                                               2
Case 19-03017-KRH           Doc 27     Filed 10/15/19 Entered 10/15/19 13:47:40                  Desc Main
                                      Document      Page 3 of 10


Trial Date, Plaintiff had commenced work to finish the repairs and renovations on the Property

utilizing her own funds, but not all of the issues had been resolved.

        Almost a year following closing, on April 20, 2018, Plaintiff sued the Debtor and three

entities solely owned and operated by him, including CNJ, in the Circuit Court for the City of

Richmond, Virginia (the “State Court”).            The State Court complaint included four counts

alleging breach of contract, misrepresentation and fraud, breach of implied warranty, and unjust

enrichment.     Another count sought to void certain transfers and assert liens against the

defendants under sections 55-80 through 55-82.1 of the Virginia Code. 2 Pl.’s Ex. 1. The State

Court entered judgement by default as to liability against all four defendants on July 31, 2018

(the “Default Judgment”). Pl.’s Ex. 2. On October 31, 2018, the Debtor filed a voluntary

petition under chapter 7 of the Bankruptcy Code, thereby staying the State Court proceeding as

to the Debtor. That same day, the State Court fixed damages against the remaining three

corporate defendants in the amount of $239,539.86.

        Plaintiff timely filed the Complaint in the case at bar on February 7, 2019, seeking a

determination of the dischargeability of the Default Judgment. The Complaint alleges that the

Debtor induced Plaintiff to close on the purchase of the Property by false pretenses, false

representations, or actual fraud. Due to Plaintiff’s reliance on the Debtor’s false pretenses, false

representations, or actual fraud, Plaintiff claims that she sustained damages of not less than

$239,539.86.     Thus, Plaintiff requests that her claim against the Debtor be declared non-

dischargeable under section 523(a)(2)(A) of the Bankruptcy Code.




2
    Effective October 1, 2019, Title 55 of the Virginia Code was repealed and replaced with Title 55.1. Former
    sections 55-80 through 55-82.1 now appear at sections 55.1-400 through 55.1-403, with certain substantive
    modifications. Compare Va. Code §§ 55-80 to 55-82.1 (repealed 2019), with Va. Code §§ 55.1-400 to
    55.1-403.


                                                    3
Case 19-03017-KRH        Doc 27    Filed 10/15/19 Entered 10/15/19 13:47:40              Desc Main
                                  Document      Page 4 of 10


       An overriding policy goal of the Bankruptcy Code is to afford debtors with a fresh start.

Dominion Va. Power v. Robinson (In re Robinson), 340 B.R. 316, 328 (Bankr. E.D. Va. 2006)

(citing KMK Factoring, L.L.C. v. McKnew (In re McKnew), 270 B.R. 593, 617 (Bankr. E.D. Va.

2001)). To promote that goal, section 727 of the Bankruptcy Code allows Chapter 7 debtors to

receive a general discharge of their debts except as provided in section 523 of the Bankruptcy

Code. 11 U.S.C. § 727(b). Section 523 of the Bankruptcy Code provides certain statutory

exceptions to the general discharge. Id. § 523(a). In keeping with the policy of promoting a

debtor’s fresh start, courts are to construe the exceptions to discharge narrowly against the

objecting creditor and in favor of the debtor. TKC Aerospace Inc. v. Muhs, (In re Muhs), 923

F.3d 377, 384 (4th Cir. 2019); In re Robinson, 340 B.R. at 329 (citing Foley & Lardner v.

Biondo (In re Biondo), 180 F.3d 126, 130 (4th Cir. 1999)). The burden of proof is on the

creditor seeking to except the debt from discharge. In re Muhs, 923 F.3d at 384 (citing Grogan v.

Garner, 498 U.S. 279, 287 (1991)). One of the statutory exceptions applicable to a chapter 7

discharge is on account of debts owed for “money, property, [or] services . . . to the extend

obtained by false pretenses, a false representation, or actual fraud . . . .”            11 U.S.C.

§ 523(a)(2)(A).

       At Trial, Plaintiff first argued that the doctrine of collateral estoppel precluded the Debtor

from relitigating the dischargeability of the Default Judgment under section 523(a)(2)(A) of the

Bankruptcy Code.     “State court judgments can collaterally estop the litigation of issues in

adversary proceedings in federal bankruptcy court.” Duncan v. Duncan (In re Duncan), 448

F.3d 725, 728 (4th Cir. 2006) (citing Pahlavi v. Ansari (In re Ansari), 113 F.3d 17, 19 (4th Cir.

1997)). “In determining the preclusive effect of a state-court judgment, the federal courts must,

as a matter of full faith and credit, apply the forum state’s law of collateral estoppel.” Hagan v.



                                               4
Case 19-03017-KRH         Doc 27    Filed 10/15/19 Entered 10/15/19 13:47:40              Desc Main
                                   Document      Page 5 of 10


McNallen (In re McNallen), 62 F.3d 619, 624 (4th Cir. 1995). In this case, Virginia’s law of

collateral estoppel applies. Virginia state collateral estoppel law requires five elements:

               First, the issue litigated must have been essential to the prior
               judgment. Second, the prior action must have resulted in a valid
               and final judgment against the party sought to be precluded in the
               present action. Third, the parties or privies in both proceedings
               must be the same. Fourth, there must be mutuality between the
               parties. Finally, the factual issue litigated actually must have been
               litigated in the prior action.

Reed v. Owens (In re Owens), 449 B.R. 239, 250 (Bankr. E.D. Va. 2011) (quoting E.L. Hamm &

Assocs., Inc. v. Sparrow (In re Sparrow), 306 B.R. 812, 825 (Bankr. E.D. Va. 2003)). Collateral

estoppel may apply where the first judgment is a default judgment. TransDulles Ctr., Inc. v.

Sharma, 472 S.E.2d 274, 276 (Va. 1996) (“Virginia law does not support a blanket exemption

from the application of collateral estoppel in the case of a default judgment.”).

       Collateral estoppel is inapplicable to the case at bar because the first element of

Virginia’s collateral estoppel doctrine is missing. The issue litigated - false pretenses, false

representations, or actual fraud - was not essential to the entry of Default Judgment by the State

Court. “The liability in the state court must be specifically based on the identical issue in the

adversary proceeding for collateral estoppel to apply.” MT Tech. Enters., LLC v. Nolte (In re

Nolte), 542 B.R. 185, 193 (Bankr. E.D. Va. 2015) (citing Duncan, 448 F.3d at 729-30); accord

In re Muhs, 923 F.3d at 387-88 (applying similar Alaskan collateral estoppel law). “[T]he legal

standards must be identical and the finder of fact must expressly indicate that liability was found

under the identical legal standard and not a lesser standard. . . . Even if the two issues are

identical, the state court’s finding of liability must be clear. There must be no possibility of a

non-identical finding of liability.” In re Nolte, 542 B.R. at 193 (citing Duncan, 448 F.3d at 730).

“A corollary to the general rule of collateral estoppel is that, where the court in the prior suit has



                                                5
Case 19-03017-KRH         Doc 27    Filed 10/15/19 Entered 10/15/19 13:47:40              Desc Main
                                   Document      Page 6 of 10


determined two issues, either of which could independently support the result, then neither

determination is considered essential to the judgment. Thus, collateral estoppel will not obtain as

to either determination.” Ritter v. Mount St. Mary’s Coll., 814 F.2d 986, 993 (4th Cir. 1987); see

also Kloth v. Microsoft Corp. (In re Microsoft Corp. Antitrust Litig.), 355 F.3d 322, 328 (4th Cir.

2004).

         In this case, in order for the Debtor to be collaterally estopped from relitigating non-

dischargeability of the debt, the State Court must have specifically found that the Debtor

obtained money, property, or services through false pretenses, a false representation or actual

fraud. The Default Judgment did not include specific findings; instead, it granted judgment

against the defendants as to liability as requested in Plaintiff’s State Court complaint. Pl.’s Ex. 2.

Plaintiff’s State Court complaint contained five different counts. Counts one, three, and four of

the State Court complaint did not involve fraud. Pl.’s Ex. 1. As the Default Judgment failed to

elucidate which of the five grounds upon which it rested and because certain of the counts could

not, under any circumstances, support a finding of non-dischargeability under section

523(a)(2)(A) of the Bankruptcy Code, collateral estoppel cannot apply.

         Assuming arguendo that the issues were identical, collateral estoppel does not apply in

the instant case as the issues were not actually litigated. Here, the Default Judgment recites that

Plaintiff and the defendants “presented argument with regard to Plaintiff’s motion for entry of

judgment by default and [d]efendants’ motion for leave to file late answer previously filed.”

Pl.’s Ex. 2. But there is no evidence before the Court that Plaintiff presented any evidence in the

State Court or that the Debtor substantively participated in the State Court proceedings outside of

filing a motion for leave to file a late answer. The Fourth Circuit has previously rejected the use

of collateral estoppel where, as in the case at bar, “there is nothing in the record establishing that



                                                6
Case 19-03017-KRH            Doc 27     Filed 10/15/19 Entered 10/15/19 13:47:40            Desc Main
                                       Document      Page 7 of 10


‘testimonial and documentary evidence was presented’ in the state court proceeding, or that

‘proof was presented’ of any kind as to whether appellant committed fraud, or indeed that

anything occurred at all at the state court trial other than the entry of a money judgment.”

Capital Hauling, Inc. v. Forbes, 75 F. App’x 170, 171 (4th Cir. 2003) (per curiam) (unpublished

decision) (quoting TransDulles Ctr., Inc. v. Sharma, 472 S.E.2d 274, 276 (1996)); see also

Cheatham v. Bradley (In re Bradley), 478 B.R. 796, 800-02 (Bankr. E.D. Va. 2012) (discussing

cases). As in Reed v. Owens (In re Owens), 449 B.R. 239 (Bankr. E.D. Va. 2011), the only

evidence before the Court is the Plaintiff’s State Court complaint and the Default Judgment. Id.

at 253 (refusing to apply collateral estoppel upon presentation of similar evidence). Because

there is insufficient evidence before the Court to determine that the issue to be precluded -

whether the Debtor obtained money, property, or services through false pretenses, a false

representation or actual fraud - was either identical to the issue raised in State Court or actually

litigated and essential to the Default Judgment, collateral estoppel does not apply to bar

relitigation of non-dischargeability.

        Upon consideration of the evidence and arguments presented at Trial, the Court finds that

Plaintiff has failed to meet her burden of proof under section 523(a)(2)(A) of the Bankruptcy

Code and, therefore, that Plaintiff’s claim against the Debtor is dischargeable. 3

        To establish that a claim is non-dischargeable under section 523(a)(2)(A), “a plaintiff

must prove four elements: (1) a fraudulent misrepresentation; (2) that induces another to act or

refrain from acting; (3) causing harm to the plaintiff; and (4) . . . justifiable reliance on the

misrepresentation.” Foley & Lardner v. Biondo (In re Biondo), 180 F.3d 126, 134 (4th Cir.

1999). Plaintiff must prove non-dischargeability under section 523 by a preponderance of the


3
    The Court makes no determination as to the amount of Plaintiff’s dischargeable claim.


                                                      7
Case 19-03017-KRH        Doc 27     Filed 10/15/19 Entered 10/15/19 13:47:40          Desc Main
                                   Document      Page 8 of 10


evidence. Grogan v. Garner, 498 U.S. 279, 291 (1991); see also Fed. R. Bankr. P. 4005.

Therefore, Plaintiff must prove each element of section 523(a)(2)(A) and “Plaintiff must prove

those elements with ‘more convincing force’ than the evidence adduced by the [Debtor].” In re

Owens, 449 B.R. at 254 (quoting Brickhouse v. Orts (In re Orts), Case No. 08-71457-SCS, Adv.

Pro. No. 08-07075-SCS, 2009 WL 903259, at *1 (Bankr. E.D. Va. Feb. 24, 2009)).

       Plaintiff asserts that she “would not have proceeded to close on the purchase of the

Property but for the fraudulent representations” of the Debtor “that all remaining repairs or

renovations would be completed within thirty (30) days” of closing. Compl. ¶¶ 9, 14. The

Debtor never contested that he promised to perform the additional renovations and repairs for

Plaintiff. Indeed, the Debtor, either personally or through agents, attempted to complete certain

of the renovations and repairs following closing. The Court finds that Plaintiff’s reliance upon

the Debtor’s promises to complete the additional renovations and repairs in accordance with the

Purchase Agreement was reasonable.        However, Plaintiff failed to prove that the Debtor’s

promise to complete the work following closing was a fraudulent misrepresentation.

       “Substandard performance or a mere breach of the construction contract do not rise to the

level of fraud necessary to except the debt from discharge.” Webb v. Isaacson (In re Isaacson),

478 B.R. 763, 775 (Bankr. E.D. Va. 2012) (quoting Scheidelman v. Henderson (In re

Henderson), 423 B.R. 598, 622 (Bankr. N.D.N.Y. 2010)).              Rather, to prove fraud or

misrepresentation, Plaintiff must show “the debtor entered into the contract with the intent of

never complying with the terms.” Id. (quoting In re Henderson, 423 B.R. at 622). “[T]he

appropriate time to measure the intent of a debtor not to perform a contract is at the moment of

its formation.” Id. (citing Wallace v. Perry (In re Perry), 423 B.R. 215, 283 (Bankr. S.D. Tex.

2010)). In evaluating similar facts, the Fourth Circuit held:



                                               8
Case 19-03017-KRH         Doc 27    Filed 10/15/19 Entered 10/15/19 13:47:40           Desc Main
                                   Document      Page 9 of 10


               [The plaintiff’s] evidence of fraudulent intent thus amounts to
               nothing more than [the Defendants’] complete failure to perform
               two contractual obligations and [their] partial failure to perform
               two others. This evidence is insufficient to allow a reasonable jury
               to infer that the . . . defendants never intended . . . to perform
               [their] obligations under the Agreement. Indeed, [the Defendants’]
               partial performance of the Agreement makes such an inference
               unreasonable.       Moreover, even had there been no partial
               performance, the mere failure to perform contractual obligations is
               not enough evidence for a jury reasonably to infer fraudulent intent
               on the part of the breaching party. Otherwise, plaintiffs could
               convert every breach of contract action into an action for
               fraud. . . . Without    a    secret    intent  not    to   perform,
               the . . . defendants did not make a misrepresentation of a material
               fact at the time they entered into the Agreement.

Poth v. Russey, 99 F. App’x 446, 454 (4th Cir. 2004) (per curiam) (unpublished decision)

(internal citations omitted).

       In re Isaccson involved a homeowner who sought a finding that the debt owed to her by a

debtor/contractor was non-dischargeable under section 523(a)(2)(A) of the Bankruptcy Code.

478 B.R. at 768. The homeowner had contracted with the debtor to construct cabinets for her

home. Id. at 768-69. The debtor constructed and delivered some but not all of the required

cabinets. Id. at 777. The bankruptcy court determined that “[t]he deficiencies in the construction

of the cabinets and Mr. Isaacson’s subsequent failure to complete performance placed him in

breach of the Cabinet Contract but [did] not constitute evidence of fraudulent intent;” rather, the

debtor’s partial performance “demonstrate[d] his intent to perform.” Id. As such, “[t]he Fourth

Circuit Court of Appeal’s reasoning in Poth, as applied to the instant facts, belies any finding

that Mr. Isaacson had no intention to perform under the Cabinet Contract at the time of its

formation based upon the belated and incomplete nature of his performance, the deficiency of

such performance notwithstanding.” Id. at 776.




                                               9
Case 19-03017-KRH        Doc 27    Filed 10/15/19 Entered 10/15/19 13:47:40            Desc Main
                                  Document     Page 10 of 10


       As in In re Isaacson and Poth, Plaintiff failed to establish in the instant case that at the

time the Debtor promised to complete the renovations to the Property and make the necessary

repairs, the Debtor intended not to perform such promise. Instead, the evidence adduced at trial

established that the Debtor did fully intend to perform and attempted to partially perform

following closing. Plaintiff had obtained a thorough inspection report and was fully aware of the

condition of the Property when she agreed to close. In light of the Debtor’s partial performance

following closing and the absence of any evidence to infer that the Debtor never intended to

complete the renovations and make the necessary repairs, the Court cannot infer fraudulent

intent. See Poth, 99 F. App’x at 454. Therefore, the Court holds that Plaintiff’s claim against

the Defendant is dischargeable. A separate order shall issue.



DATED:       October 15, 2019


                                                  /s/ Kevin R. Huennekens
                                             UNITED STATES BANKRUPTCY JUDGE

                                            Entered on Docket: October 15, 2019




                                              10
